WEBB, Justice.
This case brings to the Court a question as to the interpretation of N.C.G.S. § 14-148(a) which provides:
It is unlawful to willfully:
(2) Take away, disturb, vandalize, destroy or change the location of any stone, brick, iron or other material or fence enclosing a cemetery without authorization of law or consent of the surviving spouse or next of kin of the deceased thereby causing damage of less than one thousand dollars ($1,000); ....
The resolution of this case depends on the definition of a cemetery as used in the statute. If the bricks which were removed did not enclose a cemetery, the section of the statute does not apply. We hold that the site from which the bricks were removed was not a cemetery.
“Cemetery” is defined in Black’s Law Dictionary 223 (6th ed. 1990) as “[a] graveyard; burial ground. Place or area set apart for interment of the dead. ...” As we understand this definition, in order to be a cemetery, a plot must either contain the body of a deceased *307person or be held for the burial of the body of a deceased person. We believe this is the common understanding of the word. In this case, the evidence showed there was not a body buried on the lot and there was no evidence that the lot would be used in the future for the burial of the dead. The lot was not a cemetery and N.C.G.S. § 14-148(a)(2) does not apply. The charge against the defendant should have been dismissed.
State v. Wilson, 94 N.C. 1015 (1886), upon which the State relies, is not helpful to it. In that case, the defendant was convicted of removing a monument of stone erected for the purpose of designating the spot where a certain dead body was buried. In affirming the conviction we said, “[i]t is not questioned that the Legislature has the authority to protect burial grounds, and monuments to the dead, from desecration and outrage of every kind, by declaring such acts criminal . ...” Id. at 1020. We are not faced with the question of whether the General Assembly may prohibit the removal of a monument erected to honor the dead which is not a part of a cemetery. The General Assembly has not done so in the enactment of N.C.G.S. § 14-148(a)(2).
The State does not contend that the Hudson tract is a part of a larger cemetery.
For the reasons stated in this opinion, we affirm the decision of the Court of Appeals.
AFFIRMED.